Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1 and 12 are independent.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a model validation system configured to" "a user interface module configured to" “model management system is configured to” in claim 1-3, 5, 8-9, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “wherein the model data includes a first set of model data and a second set of model data different from the first set of model data”. It is unclear what the the two sets of data are for a respective output of each plurality of stages and how they differ from one another for the selected model. 
Dependent Claims 2-11, and 13-20 do not resolve the 112b rejection and are also rejected under 112b.
For purposes of examination, Examiner interprets the limitation as the set of model data as storing the results of each model. 
Claims 1 and 12 recite “selectively retrieve and display one of the first set of model data and the second set of model data based on the indication.” It is unclear what is being selected one of the model data or both.
Dependent Claims 2-11, and 13-20 do not resolve the 112b rejection and are also rejected under 112b.
For purposes of examination, Examiner interprets the limitation as selectively retrieving and displaying one of the first model data the first set of model data or the second set of model data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-11 are directed to a model management system and claim 12-20 is directed toward a method. Thus, only claims 1-20 fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 12
execute each of a plurality of stages of a selected model, wherein executing each of the plurality of stages includes calculating a respective output based on a respective input of each of the plurality of stages (This step appears to be directed to a mathematical calculation.), 
separately verify, based on the respective outputs, each of the plurality of stages (This step appears to be directed to verifying and is understood to be a mental process.),  
generate This step appears to be directed to generating additional information and is understood to be a mental process.),

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 12
A model management system for validating models for predicting a client behavior event, the model management system comprising (This is understood to be additional information.): 
a model validation system configured to (This is understood to be additional information.): 
generate and store model data corresponding to the respective outputs of each of the plurality of stages, wherein the model data includes a first set of model data and a second set of model data different from the first set of model data (This step is understood to be a field of use limitation.)
a user interface module configured to (This is understood to be additional information.): 
receive an indication of credentials of a user (This step is understood to be extra-solution activity.), and
selectively retrieve and display one of the first set of model data and the second set of model data based on the indication. (This step is understood to be extra-solution activity.)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 12
A model management system for validating models for predicting a client behavior event, the model management system comprising (The model management system is understood to be generic computer equipment. See MPEP 2106.05(f).): 
a model validation system configured to (The model validation system is understood to be generic computer equipment. See MPEP 2106.05(f).): 
generate and store model data corresponding to the respective outputs of each of the plurality of stages, wherein the model data includes a first set of model data and a second set of model data different from the first set of model data (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)
a user interface module configured to validation (The user interface module is understood to be generic computer equipment. See MPEP 2106.05(f).): 
receive an indication of credentials of a user, (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). and
selectively retrieve and display one of the first set of model data and the second set of model data based on the indication. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Step 2A, Prong 1 Dependent Claims

Regarding Claims 2 and 13
wherein, to verify each of the plurality of stages, the model validation system is configured to compare the respective outputs to one of a corresponding threshold and a range of values. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claim 5 and 16
wherein the model management system is configured to selectively stop executing the plurality of stages of the selected model based on the comparison. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 9 and 20
generating the model data using the data in the output tables. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding Claims 3 and 14
wherein the model management system is configured to generate and transmit a notification in response to the comparison. (This step is understood to be extra-solution activity.)

Regarding Claims 4 and 15
wherein the notification identifies a variable used in a respective one of the plurality of stages. (This step is understood to be extra-solution activity.)

Regarding Claim 6 and 17
wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface module, to a second set of users. (This step is understood to be extra-solution activity.)

Regarding Claims 7 and 18
wherein the second set of data is a subset of the first set of data. (This step is understood to be a field of use limitation.)

Regarding Claims 8 and 19
wherein the model validation system is configured to store output tables including data indicative of the respective outputs of each of the plurality of stages. (This step is understood to be a field of use limitation.)

Regarding Claim 10
wherein the model data includes a visual representation of the data in the output tables. (This step is understood to be a field of use limitation.)

Regarding Claim 11
wherein the user interface module is configured to selectively display one of a model performance interface accessible by a first set of users and a storefront interface accessible by a second set of users. (This step is understood to be extra-solution activity.)

Step 2B

Regarding Claims 3 and 14
wherein the model management system is configured to generate and transmit a notification in response to the comparison. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Regarding Claims 4 and 15
wherein the notification identifies a variable used in a respective one of the plurality of stages. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Regarding Claim 6 and 17
wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface module, to a second set of users. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).

Regarding Claims 7 and 18
wherein the second set of data is a subset of the first set of data. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 8 and 19
wherein the model validation system is configured to store output tables including data indicative of the respective outputs of each of the plurality of stages. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 10
wherein the model data includes a visual representation of the data in the output tables. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claim 11
wherein the user interface module is configured to selectively display one of a model performance interface accessible by a first set of users and a storefront interface accessible by a second set of users. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (US 11170309, hereinafter "Stefani") in view of Dent et al. (US 20200012962A1, hereinafter "Dent").

Regarding Claim 1
Stefani discloses: A model management system for validating models for predicting a client behavior event ([Col 8 line 58-62] “execution result can include a prediction that, given certain input, certain user behavior will occur in the future…”), the model management system comprising: 
a model validation system (Fig 1) configured to: 
execute each of a plurality of stages of a selected model, wherein executing each of the plurality of stages includes calculating a respective output based on a respective input of each of the plurality of stages ([Col 5 line 30-38 and Fig 1(160)] “the inference can include input data. The OS 162 and/or runtime 164 can execute the code 166 by applying the input data as an input to the algorithm represented by the executable instructions that form at least a part of the code 166. Execution of the code 166 results in an output or execution result (e.g., a prediction, which can be in the form of a numerical value, text, an image, audio, video, an annotated image, annotated audio, annotated video, and/or any combination thereof). The ML container 160 forwards the execution result to ML management container 150.” [Col 10 line 17-20 and Fig1(160)] “In some embodiments, a virtual machine instance 142 includes a plurality of ML containers 160. Each of the ML containers 160 in the plurality execute a different machine learning model.” Examiner interprets executing each ML model in the container as calculating a respective output based on a respective input of each of the plurality of stages (i.e. each ML model).[Col 18 line 53-56] “Collectively, the machine learning model variants form an ensemble machine learning model, where the output of each machine learning model variant will be aggregated to produce a single result, as is described in greater detail below.” Examiner reads the ensemble model with the connected model outputs as each of the plurality of stages.), 
separately verify, based on the respective outputs, each of the plurality of stages, ([Col 8 line 62-27 – Col 9 lines 1-2 and Fig 8] “The feedback data store 195 can store the actual output that resulted from a given input (e.g., as provided by user devices 102 and/or other devices (not shown)) in an entry associated with the input data that resulted in the actual output. Thus, the predicted output and the actual output can be compared to determine the accuracy of a machine learning model and/or to improve the accuracy of a machine learning model.” Examiner reads an accuracy/quality metric as verifying the respective outputs of each ML model.) and 
generate and store model data corresponding to the respective outputs of each of the plurality of stages, wherein the model data includes a first set of model data and a second set of model data different from the first set of model data ([Col 7 line 60-67, Fig 1 (175), and Fig 1(180)) “the ML management container 150 stores the execution result in the model prediction data store 180 in an entry associated with the input data that resulted in the execution result and an identification of the virtual machine instance 142 that produced the execution result. ” Examiner reads Model Predication data store 180 as model data storing the outputs of each ML model. Model data 175 also describes model data being stored.); 
Stefani does not explicitly disclose: and a user interface module configured to: receive an indication of credentials of a user, and selectively retrieve and display one of the first set of model data and the second set of model data based on the indication.
However, Dent discloses in the same field of endeavor: and a user interface module configured to: receive an indication of credentials of a user ([Para 0017, Fig 2 (206) and Fig 11 (1110)] “A user can be provided access to the automated ML platform via a graphical user interface. The graphical user interface may be configured to allow the user to specify a user data store containing datasets for training a machine learning model and provide user-credentials for the data store. The automated ML platform can be configured to retrieve the datasets from the data store using the user-credentials and analyze the datasets to identify an association between the target metric and the data contained within the datasets.” [Para 0054] “As in block 1110, credentials for connecting to a data store containing a plurality of datasets can be received. The credentials can be submitted to an automated ML platform comprising computing resources and tools to create a machine learning model. In one example, a user can submit credentials for a data store using a user interface. As in block 1120, the credentials can be used to connect to the data store, and datasets stored on the data store can be retrieved for use in creating the machine learning model.”), and selectively retrieve and display one of the first set of model data and the second set of model data based on the indication ([Para 0059, and Fig 9-11] “As in block 1160, the machine learning model can be deployed to computing resources in a service provider environment to generate predictions associated with the target metric. Prediction data generated by the machine learning model can be sent to a user data store, or an API can be provided to the user to allow access to the prediction data. In another example, the machine learning model can be deployed to a user's computing resources, such as a user's data center. In one example, when the machine learning model is executed, influence values of prediction drivers to predict the target metric can be captured, and the influence values can be synchronized to datasets associated with the prediction drivers stored in a user data store.” [Para 0052-0053] “For example, as shown in FIG. 9, analysis results for the adjustment can be displayed side-by-side with pre-adjustment analysis results. A new version of the machine learning model can be created using adjustments made to the prediction drivers 906, and the user may have the option to select a version of the machine learning model to deploy to a production environment, as illustrated in FIG. 10.” Examiner reads the predication results as selectively retrieved and displayed model data as shown in Fig 9.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for routing machine learning model inferences taught by Stefani with the method for Automated Machine Learning System taught by Dent. Doing so provides a user interface to display machine learning models (Dent, Abstract). 
.
Regarding Claim 12
Stefani in view of Dent discloses: A method for validating models for predicting a client behavior event ([Col 8 line 58-62], Stefani “execution result can include a prediction that, given certain input, certain user behavior will occur in the future…”), the method comprising: (Claim 12 is a method claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Stefani in view of Dent discloses: The model management system of claim 1, wherein, to verify each of the plurality of stages, the model validation system is configured to compare the respective outputs to one of a corresponding threshold and a range of values ([Col 9 line 25-28 and Fig 8(810)] Stefani “In some embodiments, the feedback processing system 190 can determine whether the error rate exceeds a threshold value.”).

Regarding Claim 13
(CLAIM 13 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM
2 AND IS REJECTED ON THE SAME GROUND)

Claim 3-5, 8-10, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (US 11170309, hereinafter "Stefani") in view of Dent et al. (US 20200012962A1, hereinafter "Dent") and Chu (US 20090106178, hereinafter "Chu").

Regarding Claim 3
Stefani in view of Dent discloses: The model management system of claim 2, 
Stefani in view of Dent does not explicitly disclose: wherein the model management system is configured to generate and transmit a notification in response to the comparison.
However, Chu discloses in the same field of endeavor: wherein the model management system is configured to generate and transmit a notification in response to the comparison ([Para 0068], Chu “Model performance warnings and alerts conditions are set at 1114 and 1116 respectively. Based upon these conditions and after the performance monitoring reporting jobs are done (via job scheduling or not), the model performance monitoring report macro decides whether or not a warning/alert notification message should be sent out to pre-specified recipients.” Examiner reads model performance as the comparison.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for routing machine learning model inferences taught by Stefani with the method Automated Machine Learning System taught by Dent with the method for Updating Predicative models taught by Chu. Doing so allows for corrective actions based on model performance (Chu, Abstract).

Regarding Claim 4
Stefani in view of Dent and Chu discloses: The model management system of claim 3, wherein the notification identifies a variable used in a respective one of the plurality of stages ([Para 0048], Chu “If users receive a warning notification regarding a model performance and build a new champion model in response to correct the model degradation problem, then they might not receive alert notifications at all down the road when the new replacement champion is deployed. As mentioned above with respect to process 800, a set of performance indexes can be used to set performance index degradation thresholds for predictive models. When these indexes are used appropriately in model management environments, obsolete predictive models can be identified.”).

Regarding Claim 5
Stefani in view of Dent and Chu discloses: The model management system of claim 3, wherein the model management system is configured to selectively stop executing the plurality of stages of the selected model based on the comparison ([Col 27 line 4-9 and Fig 8], Stefani “In embodiments in which the quality metric is a confidence level, there can be an issue if the confidence level of the first machine learning model is below a threshold value and/or less than the confidence level of a second machine learning model variant. If there is an issue with the quality metric, the machine learning model accuracy improvement routine 800 proceeds to block 812. Otherwise, if there is no issue with the quality metric, the machine learning model accuracy improvement routine 800 either proceeds to block 814 or ends, as shown at block 818 (e.g., no changes are made to the network traffic weights).”).

Regarding Claim 8
Stefani in view of Dent and Chu discloses: The model management system of claim 1, wherein the model validation system is configured to store output tables including data indicative of the respective outputs of each of the plurality of stages ([Para 0069, Fig 13, and Fig 20], Chu “FIG. 13 provides at 1200 an example of a notification message. Note that in the example notification message, there is one row for each model performance report instance whose threshold expression is evaluated as true. Also note that in a model manager, users can define via process 860 (of FIG. 9) thresholds at multiple levels such as at the following levels: warning and alert.”).

Regarding Claim 9
Stefani in view of Dent and Chu discloses: The model management system of claim 8, wherein the model validation system is configured to generate the model data using the data in the output tables ([Para 0039], Chu “The performance criteria 240 is used for evaluating both model 222 and model 622 and allowing any corrective action to proceed if needed. As illustrated by the different evaluation processes (e.g., processes 250, 260, and 270 for model 222 and processes 640, 650, and 660 for model 622), different evaluation thresholds might be used for the models 222 and 622 and thus the evaluation processes might evaluate the performance of models 222 and 622 differently.”).

Regarding Claim 10
Stefani in view of Dent and Chu discloses: The model management system of claim 9, wherein the model data includes a visual representation of the data in the output tables ([Para 0082 and Fig 14], Chu “FIG. 14 shows at 1300 a model manager that includes a project-based repository for cataloging analytical models and also several model comparison and monitoring reports. A model manager includes a set of life cycle templates for pushing the model through the development, Vali dation, deployment, and retirement milestones.”).

Regarding Claim 14
(CLAIM 14 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM
3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 6-7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (US 11170309, hereinafter "Stefani") in view of Dent et al. (US 20200012962A1, hereinafter "Dent") and Duncan et al. (US 20170220943, hereinafter "Duncan").

Regarding Claim 6
Stefani in view of Dent discloses: The model management system of claim 1, 
Stefani in view of Dent does not explicitly disclose: wherein the first set of model data is accessible, via the user interface module, to a first set of users and the second set of model data is accessible, via the user interface module, to a second set of users.
However, Duncan discloses in the same field of endeavor: wherein the first set of model data is accessible, via the user interface module, to a first set of users ([Para 0078 and Fig. 1] “A knowledge acquisition module 14 which transforms knowledge of human experts 30 to the appropriate form for use by the inference engine 18;” Examiner reads the expert as a first set of users.) and the second set of model data is accessible, via the user interface module, to a second set of users ([Para 0080 and Fig 1] “The system 10 may be configured as a simple client-server architecture, with a client device of a user 32 being configured to execute a GUI module 22 to allow the user to interact (via a telecommunications network, Such as the Internet, a mobile data communications network, or a local area network) with an expert system 11 which is configured as a single server computing device.” Examiner reads user 32 as a second set of users.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for routing machine learning model inferences taught by Stefani with the method Automated Machine Learning System taught by Dent with the method for Data analysis taught by Duncan. Doing so provides a user interface data analysis engine (Duncan, Abstract).

Regarding Claim 7
Stefani in view of Dent and Duncan discloses: The model management system of claim 6, wherein the second set of data is a subset of the first set of data  ([Col 4 line 42-47, Fig 1 (175), and Fig 1(180)], Stefani “During the machine learning model training process, the executable instructions are executed, resulting in the generation of model data that includes characteristics of the trained machine learning model (e.g., a number of layers in the machine learning model, hyperparameters of the machine learning model, coefficients of the machine learning model, weights of the machine learning model, etc.). The model data is stored in the model data store 175.” Examiner reads Model data store 175 as corresponding to each executed model, wherein a first set of model data could be number of layers and a second set could be hyperparameters of the ML model. Parameters are subsets characteristics describing the model.).

Regarding Claim 17
(CLAIM 17 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A METOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (US 11170309, hereinafter "Stefani") in view of Dent et al. (US 20200012962A1, hereinafter "Dent") and Brown et al. (US 8621420, hereinafter "Brown").

Regarding Claim 11
Stefani in view of Dent discloses: The model management system of claim 1, wherein the user interface module is configured to selectively display one of a model performance interface accessible by a first set of users ([Col 9 line 65-67 -Col 10 line 1-3] Stefani “In some embodiments, the feedback processing system 190 can transmit other quality metrics other than error rate, such as a statistical distribution of a machine learning model, a latency of a machine learning model, a number of inferences received by a machine learning model, a confidence level of a machine learning model (e.g., a level of confidence of that the accuracy of the machine learning model is known), etc., to the endpoint registry 126.”)
Stefani in view of Dent does not explicitly disclose: a storefront interface accessible by a second set of users.
However, Brown discloses in the same field of endeavor: a storefront interface accessible by a second set of users ([Col 3 line 41-47] “For example, a user interface environment 34 may provide the user 36 both the opportunity to complete a purchase of a selected item (continue the execution of a first use case) or shop for additional related items (execute a second use case). Given the relatedness of these use cases, the analyst 30 may determine that there is a relatively high affinity between the two.” Examiner reads user 36 as a second set of users.).
It would be obvious to one of the ordinary skill in the art before the effective filling
date of the claimed invention to modify the method for routing machine learning model inferences taught by Stefani with the method Automated Machine Learning System taught by Dent with the method for model user interface environment taught by Brown. Doing so provides a user interface environment such as a website interactive platform (Brown, Col 3 lines12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickinson et al. (US 9165270 B2, hereinafter "Dickinson") similarly discloses a plurality of models to predi
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127